Title: To Thomas Jefferson from James Monroe, 20 July 1784
From: Monroe, James
To: Jefferson, Thomas



Dear Sir
King George. July. 20. 1784.

By Mr. Short I have the pleasure to forward you a more complete cypher in which we will correspond in future. He will find you I hope safely arriv’d in Paris and recoverd from the fatigues of your voyage, and situated with Miss Patsy agreeably to your wish. In my letters from Annapolis I informd you of the latter proceedings of Congress and as I addressd them to Boston hope you received them. Mr. Madison, whom I saw lately at Richmond, will give you the proceedings of the Assembly: three important objects have I find employd their attention, the enlarging the powers of Congress, regulation of the commerce of the State and  the recommendations of Congress under the treaty. Their resolutions in the first instance I enclos’d to you for Boston. In the 2d., they have establish’d a port on each river, to which they have restricted the vessels of foreign nations, in the reception and unlading of their cargoes. They have defer’d the commencement of the operation of this law to the expiration of two years in the expectation that the craft necessary for the river carriage will be prepar’d by that time, so that from the commencement it may effect no injury to the people. But this I think a visionary hope. Those who otherwise would turn their attention to the subject will think it too incertain an event to calculate on, and the operation of the law will find not a single vessel prepar’d to supply the exigency it will require. From this circumstance I fear a repeal will be attempted; I hope however it will fail and that this is only a step to a more wise and mature system of policy. If so many ports are admitted will the objects of the State be attain’d, or on the contrary will they not serve as subsidiary to Baltimore and the other towns on the continent who aim at our trade? Will it not be an exertion to promote their interest by collecting the produce of the State to particular ports, and thereby throw it more particularly into the vortex of Baltimore, since the operation of each town will be confind to the river on which it is plac’d? It appears to me unwise to attempt erecting more than one great town at a time since they will fail altogether while the exertion is beyond the means necessary to effect it. You will inform me under the treaties which subsist what regulations we may make that will at least make the advantages arising from our intercourse with those nations reciprocal. If Spn. for instance takes of her duties or makes them lighter on any produce of these States than the other powers with whom we are or may be connected, they refusing us such priviledges, can we and is it consistent with the usage of nations to give her reciprocal advantages here, the treaties between us and each power being, as that with France, on the principle of the right of the “most favored nation.” I make the enquiry more for information of the usage of nations than from any difficulty about the usual import of the words. Hath there been any investigation at the instance of any nation, that you can find, of the extent of the sense of these words and of the obligations enterd into under this form? Is our tobacco restraind in its sale in the first instance to the farmers genl. alone, and if this is the case is it not contrary to the spirit of the treaty? Should not our ministers be instructed to attempt its removal? You will be so kind as give me every information upon  these subjects you think necessary, for perhaps my enquiries may not extend to every object upon which I should be inform’d. I beg of you also to turn my attention to those other great objects to which in your opinion it should be applied, for a variety of points may arise to you when you look back on our country, in which our policy may [no] doubt be much improv’d. The laws prohibiting the executions for recovery of Brith. debts are still in force. An address or something of that nature is made to Congress upon that subject, desiring their sense of the propriety of keeping them in force until satisfaction is made for the removal of the negroes from N. York. Of this however Mr. Short will give you further information. The day after tomorrow I sit out upon the rout thro the western country. I have chang’d the direction and shall commence for the westward upon the No. river, by Albany &c. I shall pass through the lakes, visit the posts, and come down to the ohio and thence home. This rout will necessarily take me all the time during the recess of Congress. Of course I shall not be able to attend the committee of the States agreeably to engagment made between my colleagues, and to accommodate which generally, a resolution pass’d authorizing such relief to each other. The first act of the committee was to adjourn to the 26. since which I believe they have not met. Mr. Short will inform you of the result of Colo. Harvie’s negotiation for me with Marks for his land. My failure in this instance will not abate my desire to effect a settlement in that county, it will still form one of my capital objects and will put it in execution as soon as possible. I had hopes of recieving a copy of your answer to the queries of Mr. Marbois but suspect you fail’d in obtaining your desire in Phila. Will you effect it in Paris upon terms agreeable to your wishes? I shall certainly be in Trenton on the 30th. of October. In the trip I shall take I may perhaps acquire a better knowledge of the posts which we should occupy, the cause of the delay of the evacuation of the Brith. troops, the temper of the Indians toward us, as well as of the soil, waters and in general the natural view of the country. Captn. Denny whom we saw at Annapolis accompanies me. I am sensible of the fatigue I shall undergo but am resolv’d to sustain it. I am with my best wishes for yr. health yr. affectionate friend & servant,

Jas. Monroe

